Citation Nr: 1622808	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip condition as secondary to a service-connected right knee/leg disability.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, or as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1960 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Cleveland, Ohio.  A transcript of the proceeding has been associated with the claims file.

In May 2015, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Right Hip

The Veteran contends that he has a right hip disability secondary to his service-connected right knee disability.  He asserts it is due to "limping" or presumably an altered gait as a result of his service-connected right knee/leg disability, status post gunshot wound residuals (accidental and self-inflicted).

The Board briefly notes by way of background that the Veteran's March 1960 enlistment examination report reflects that he had a pelvic tilt to the left.  Subsequent service treatment records are silent as to any right hip condition.  The October 2008 rating decision denied the Veteran's claim essentially based on the lack of evidence of a current disability.

Most recently, in May 2015, the Board remanded the Veteran's claim because he testified at the April 2015 Board hearing that an x-ray of his right hip was recently performed at the VA medical center.  The Board directed in the remand that all of the Veteran's more recent VA treatment records dated since August 2011 be associated with the claims file, and if they did in fact show a diagnosed right hip condition, the Board further directed that the Veteran be afforded a VA examination.

Pursuant to the Board's remand directive, all of the Veteran's more recent VA treatment records were associated with the claims file.  These records include an August 2013 right hip x-ray report, prepared by the chief of radiology at the VA medical center, which report reflects an impression of mild right hip osteoarthritis.  A July 2014 x-ray report by another VA radiologist, however, reflects an impression of no acute bony abnormality.

The Veteran was afforded a VA examination in July 2015.  The VA examiner opined that the Veteran had no current right hip disability, and noted the most recent July 2014 x-ray report that noted there was no acute bony abnormality.  It appears, unfortunately, that the VA examiner did not review or otherwise did not address the prior August 2013 x-ray report by the chief of radiology showing diagnosed right hip osteoarthritis.  Given the discrepancy in the two x-ray reports, with the most recent showing no acute abnormality, the Board finds this matter should be remanded so that the Veteran may be afforded a new VA examination with an orthopedic physician or surgeon to clarify whether the Veteran has right hip osteoarthritis, or any other current right hip disability, and if so, whether it was caused or aggravated by his service-connected right leg/knee disability.

B.  Hypertension

The Veteran also claims that he has hypertension due to Agent Orange exposure in Vietnam.  In the alternative, he asserts that it is secondary to his service-connected coronary artery disease.  He testified at the Board hearing that he was diagnosed with hypertension when he underwent a heart stent placement surgery (in January 2004).

As explained in greater detail in the May 2015 Board remand, herbicide exposure is presumed in this case based on the Veteran's service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not one of the diseases listed in 38 C.F.R. § 3.309(a) for which service connection may be presumed based on herbicide exposure.  Regardless, the Veteran is still entitled to show that his presumed herbicide exposure was the cause of his hypertension.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The May 2015 Board remand directed that the Veteran be afforded a new VA examination in light of the medical evidence reflecting diagnosed hypertension around the time of his stent placement surgery in 2004.

The Veteran was subsequently afforded a VA examination in July 2015.  Regarding direct service connection, the VA examiner opined that the Veteran's hypertension was not related to his active service because it is not one of the diseases for which presumptive service connection is provided (under 38 C.F.R. § 3.309(a)).  While it is true that hypertension is not one of the diseases listed in 38 C.F.R. § 3.309(a) for which service connection may be presumed in the case of an herbicide-exposed veteran, service connection may nevertheless be granted if, for example, the most persuasive opinion of record states that the Veteran's hypertension was caused by his herbicide exposure.  In other words, the list of diseases in 38 C.F.R. § 3.309(a) is not intended to be an exclusive list of diseases for which service connection may be awarded due to presumed herbicide exposure in Vietnam.  Rather, the list of diseases in 38 C.F.R. § 3.309(a) are those for which proving "nexus" to service (i.e., with a medical opinion) is not required.

Regarding secondary service connection, the VA examiner opined that the Veteran's hypertension was not caused or aggravated by his coronary artery disease.  The examiner reasoned that "high blood pressure is a contributing factor for coronary artery disease," and the examiner quoted Mayo Clinic literature in explaining that "uncontrolled high blood pressure can result in hardening and thickening of your arteries, narrowing the channel through which blood can flow."  The overall opinion, taken as a whole, seems to imply that there is no reverse causal relationship.  At the same time, however, in his discussion of medical literature, the examiner quoted an August 1995 article from the Journal of Hypertension that "in individuals, hypertension is only weakly predictive and hence blood pressure cannot be relied upon to identify those with a particularly high risk [of coronary artery disease]."  Thus, overall, the Board finds that the VA examiner's reasoning regarding whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease is not entirely clear.

Therefore, the Board finds that the hypertension claim should be remanded to obtain a new VA medical opinion to clarify whether the Veteran's hypertension is related to his active service, including his presumed herbicide exposure, and whether it was otherwise caused or aggravated by his service-connected coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination with an orthopedic physician or surgeon to clarify whether the Veteran has a current right hip condition, including osteoarthritis, based upon review of the relevant evidence, to include all x-rays of record.  Any and all studies, tests, x-rays, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  

Please direct the VA examiner's attention to the August 2013 VA x-ray report, which shows an impression of mild right hip osteoarthritis.

The physician is asked to answer the following questions:

a. whether it is at least as likely as not that his right hip disability is caused by his service-connected right leg/knee disability

b.  whether it is at least as likely as not that the right hip disability is aggravated by the service-connected right leg/knee disability.  

Please note to the VA examiner that even if the Veteran's right hip condition is found to relate to his pelvic tilt noted on entry, the examiner is asked to opine as to whether it is "at least as likely as not" that it was nevertheless aggravated by his service-connected right knee/leg disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Aggravation means that the hip disability has undergone a permanent worsening beyond its natural progression due to the knee/leg disability.

2.  Forward the Veteran's claims file to a physician to obtain a new VA medical opinion to address the following:

a.  whether it is at least as likely as not the Veteran's hypertension was caused by his conceded herbicide exposure in Vietnam;

b. whether it is at least as likely as not the Veteran's hypertension was caused by his service-connected coronary artery disease.  

c.  whether it is at least as likely as not the Veteran's hypertension was aggravated by his service-connected coronary artery disease.  

The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  Note that the opinion July 2015 opinion appears to consider the reverse relationship (whether coronary artery disease was caused by hypertension) as opposed to the question asked.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.  On that front, note that the National Academy of Sciences  Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is "limited or suggestive evidence" of an association between the exposure to Agent Orange and hypertension. The "suggestive" evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service. Thus, the opinion is required.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

